939 A.2d 214 (2008)
193 N.J. 329
In the Matter of Gerald M. LYNCH, an Attorney at Law.
Supreme Court of New Jersey.
January 9, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-096, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that GERALD M. LYNCH, formerly of NEW BRUNSWICK, who was admitted to the bar of this State in 1999, and who has been suspended from the practice of law since February 7, 2007, by Order of this Court filed on January 12, 2007, be suspended from the practice of law for a period of three years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter), RPC 5.5 (unauthorized practice of law), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And GERALD M. LYNCH having failed to appear on the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that respondent's lengthy ethics history, current unethical conduct, and disregard for the attorney disciplinary system warrant his disbarment;
And good cause appearing;
It is ORDERED that GERALD M. LYNCH be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GERALD M. LYNCH pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that GERALD M. LYNCH be and hereby is permanently restrained and enjoined from practicing law; and it is further
*215 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.